 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1149 
In the House of Representatives, U. S.,

May 5, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Charter School Week, to be held May 2 through May 8, 2010. 
 
 
Whereas charter schools deliver high-quality education and challenge our students to reach their potential; 
Whereas charter schools promote innovation and excellence in public education; 
Whereas charter schools provide hundreds of thousands of families with diverse and innovative educational options for their children; 
Whereas charter schools are public schools authorized by a designated public entity that are responding to the needs of our communities, families, and students, and promoting the principles of quality, choice, and innovation; 
Whereas in exchange for the flexibility and autonomy given to charter schools, they are held accountable by their sponsors for improving student achievement and for their financial and other operations; 
Whereas 39 States, the District of Columbia, and Guam have passed laws authorizing charter schools; 
Whereas 4,956 charter schools, an increase of 292 schools from last school year, are now serving almost 1,500,000 children; 
Whereas over the last 16 years, Congress has provided substantial support to the charter school movement through startup grants for planning, implementation, and dissemination of charter schools; 
Whereas over 365,000 children are on charter school waiting lists nationally; 
Whereas charter schools improve their students’ achievement and often stimulate improvement in traditional public schools; 
Whereas charter schools must meet the student achievement accountability requirements under the Elementary and Secondary Education Act of 1965 in the same manner as traditional public schools, and often set higher and additional individual goals to ensure that they are of high quality and truly accountable to the public; 
Whereas charter schools must continually demonstrate their ongoing success to parents, policymakers, and their communities, some charter schools routinely measure parental satisfaction levels, and all give parents new freedom to choose their public school; 
Whereas charter schools nationwide serve a higher percentage of low-income and minority students than the traditional public system; 
Whereas charter schools have enjoyed broad bipartisan support from the Administration, Congress, State Governors and legislatures, educators, and parents across the United States; and 
Whereas the 11th annual National Charter Schools Week, to be held May 2 through May 8, 2010, is an event sponsored by charter schools and grassroots charter school organizations across the United States to recognize the significant impacts, achievements, and innovations of charter schools: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of the 11th annual National Charter Schools Week; 
(2)acknowledges and commends charter schools and their students, parents, teachers, and administrators across the United States for their ongoing contributions to education and improving and strengthening our public school system; and 
(3)calls on the people of the United States to conduct appropriate programs, ceremonies, and activities to demonstrate support for charter schools during this weeklong celebration in communities throughout the United States. 
 
Lorraine C. Miller,Clerk.
